DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/28.2022.
As indicated in Applicant’s response, claims 2, 5-7, 10-12, 15-17, 19-20 have been amended, and claims 1, 9, 18 cancelled.  Claims 2-8, 10-17,19-20 are pending in the office action.	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 2-8, 10-17,19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method, comprising:
	(i) extracting, from a graph knowledgebase containing, resource data elements classified into predefined types of resources data elements linked to an industrial operation and relationships between the data elements to obtain graph elements for a resource layer of a resource allocation graph structure; 
	extracting industrial process data elements from the graph knowledgebase to obtain the graph elements for a process layer of the resource allocation graph structure; 
	obtaining, based on the graph knowledgebase, relationships between the graph elements in the resource layer and the process layer and between the graph elements in the process layer and a data modeling stage layer of the resource allocation graph structure; 
	(ii) in response to receiving a request for a data modeling task: 
	determining a set of industrial processes associated with the data modeling task;
	selecting a group of resource graph elements from the resource allocation graph structure based on the set of industrial processes and the relationships between the graph elements in the resource layer and the process layer; and 
	(iii) automatically allocating the data modeling task to the selected group of resource graph elements for modeling the operational data from a log for operational data of the industrial operation at each of a set of predefined data modeling stages to obtain a data model according to the resource allocation graph structure; and 
	controlling the industrial operation based on the data model.

	(as recited in claim 11, 20)
	Cheng, USPubN: 6,067,548 discloses OMM modeling tool, API and user edits based thereon using stored graph that can be interacted with via API user, the stored graph acting as allocation structure  containing a resource component (classes of resources, attribute information, organizational objects) or objects created with member class or attribute properties affected by lifecyle, state transitions construed as graph elements entering or leaving a state - by a active or suspended member among member class hierarchy – in accordance to inter-component relationship between graph elements, coupled with organization combine or merge provided via interactive APIs effect of manipulating relationships from extracted organization name, attribute, or value from the stored graph resource so to link them or to combine using the modeling tools afforded by APIs such as allocating inter- component relationships between the graph elements onto the resource allocation graph structure via the API, whereby workflow management and task assignment for a business process enable control statements to be issued, e.g. for controlling worklist of a given resource.
	Cheng’s use of graphical API in manipulating transaction, merge of member objects and relationships extracted as from stored graph resource in accordance to transaction and workflow being built via a modeling process associated with inter-component and relationship allocation and task assignment for a designated business process and worklist corresponding to a given resource selected for the modeling cannot fulfill the feature of automatically allocating – as in (iii) - the data modeling task to the selected group of resource graph elements for modeling the operational data from a log for operational data of the industrial operation at each of a set of predefined data modeling stages, the allocating of task ( to selected graph resources) as part of obtaining a data model according to a resource allocation graph structure; and controlling the industrial operation based on the data model  where the allocation graph structure is built (responsive to modeling task request) from the set of industrial processes, and relationships between the graph elements in the resource layer and the process layer as in (ii), where the resource layer and process layer result from respectively extracting -as in (i) -  from a knowlegebase, a) resource data elements classified into predefined types of resources data elements linked to an industrial operation and relationships between the data elements and b) industrial process data elements, where, upon determining a set of industrial processes in association with the data modeling task, a) and b) are used to form the selected group of resource graph elements for modeling set forth in (iv)
	Agrawal et al, USPubN: 2013/0024229, discloses design-time mapping of human resource capabilities to process activities  using a role map as part of a process model information for use in particular industry or field of business which may be chip manufactuing having sequence of element, product fabrication operating on a business model or enterprise organization, using a database to store the process model information or role category mapping, where a GUI provide users with different layers of enterprise models to select for drill-down processing.  Categorized database information associated with role mapping per Agrawal for use with a design time modeing of layers of a business or manuracturing process cannot fulfill the automatically allocating per (iii) - data modeling task to the selected group of resource graph elements, where an allocation graph structure is built from selected group of resource graph elements – as in (ii) - constructed from extracting , from a knowledgebase per (i) -  of a) resource data elements classified into predefined types of resources data elements linked to an industrial operation and relationships between the data elements and b) industrial process data elements, where, upon determining a set of industrial processes in association with the data modeling task, a) and b) are used to form the selected group of resource graph elements for modeling task structure set forth set forth per the allocating in (iii)
	Linehan et al, USPubN: 2015/0220069, discloses GUI coupled with library of data in support of a modeling interface, where user-initiated request to add a set of library data to a portion forming a model implement the model setting related to operating compressed air system, the GUI request to add more templates related to the Air compressor for forming virtual representation of the air compressor system for effect of adjusting the settings and user specifications to simulate the model.  Hence adding components and adjusting settings of a real-world industrial machine via its model representation, responsive to user request in Linehan cannot fulfill the the automatically allocating per (iii) data modeling task to the selected group of resource graph elements, where an allocation graph structure associated with the allocating is built from selected group of resource graph elements – as in (ii) - constructed from extracting, from a knowledgebase per (i) -  of a) resource data elements classified into predefined types of resources data elements linked to an industrial operation and relationships between the data elements and b) industrial process data elements, where, upon determining a set of industrial processes in association with the data modeling task, extracted resources a) and b) are used to form the selected group of resource graph elements for the modeling task set forth per the allocating in (iii)
	Rasmussen, USPubN: 2007/0130180, discloses metadata model (Fig. 1-3) forming using relationships/constraints database and model transformation mechanism where lower layer objects of the model are subjected to a lower-to-higher level transformation which adds business intelligence to the low level objects, the metadata model having multi-layers from implementing information abstraction and GUI support for allowing users to query rich business-oriented model information, and edit abstracted objects of a given (lower/higher) layer of model; e.g. creating a higher, more intelligent layer from lower layer objects, using request to figure out relationship among the lower level objects, the lower object forming root of the model except for relationship objects, which can be joined to form a business model,  The hierarchized layering of model objects using a GUI support that combines objects and create relationahips between the layer in Rasmussen is not a concern for building an allocation graph structure from selected group of resource graph elements – as in (ii) – per an extracting , from a knowledgebase per (i) -  of a) resource data elements classified into predefined types of resources data elements linked to an industrial operation and relationships between the data elements and b) industrial process data elements, where, upon determining a set of industrial processes in association with the data modeling task, where the selected group of resources is being allocated with the data modeling task -as in (iii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 24, 2022